DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-16, 14-16, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly filed limitation “the connector portion is…resilient” is deemed new matter since the connector portion was not described in the specification as being resilient. The specification merely states “the side portions are fabricated from a material which is both resilient and thermally conductive”, the specification does not state the connector portion is resilient and therefore it is deemed new matter.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 15, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloccia (US 2,452,225) in view of Morton (US 2,383,612) Dunlavy (US 2,256,143). 
Coloccia discloses an apparatus for curling hair comprising first and second side portions (16, 10) which are secured together in a spaced apart relationship via a connector portion (6), the connector portion being positioned substantially centrally with respect to each side portion; wherein the apparatus is fabricated from a material which is both resilient (col. 2, lines 40-50, i.e. rubber has the characteristics of resiliency) and wherein the connector portion is cylindrical in shape, the first and second side portion are of substantially uniform thickness. Regarding the limitation thermally conductive Coloccia teaches synthetic rubber, it is known in the art to use conductive rubbers and would have been obvious to one having ordinary skill in the art before the effective filing date to synthetic rubber of Colocia be conductive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Coloccia does not disclose the connector portion having a length of not more than 20 mm and the side portion each having a width that is at least three times larger than the length of the connector portion.  Morton teaches a hair curling device with two side edges and a connector portion (see Figure 7) the connector portion is adjustable to be longer or shorter depending on the hair thickness (col. 10, lines 10-50). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the connector of Coloccia have length that is 3 times shorter than the width of the of the side portions as taught by Morton to accommodate a small thin lock of hair. It further would have been obvious to one having ordinary skill in the art before the effective fling date to the length of the connector be no more than 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Coloccia does not disclose the connector is hollow and with holes. Dulavy teaches a hair curler having side portions (10, 25) and connector (11) wherein the connector is hollow has a plurality of holes therein (see Figure 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the connector of Coloccia, be hollow and with holes as taught by Dulavy to promote ventilation. Furthermore, it is noted applicant’s specification states, “the connector portion 4 is hollow but this is not essential”.
Regarding claim 2, the connector portion (6) is substantially cylindrical in shape (see Figure 2).
Regarding claims 3 and 6, Coloccia does not disclose the connector portion (6) has a length not more than 15mm and the width of the side portion being at least six times larger than the length of the connector, however, the combination teaches the height of the connector to be adjusted based on the thickness of the user’s hair, therefore it would have been obvious to one having ordinary skill in the art before the effective fling date to have the connector portion be not more than 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 7, At least one of the side portions is provided with means for securing an end of a section of hair to the apparatus (i.e. side portion 18 overlays connector). 
Regarding claim 9, The first and second side portions (18,10) are circular in shape (see Figure 2). 
Regarding claim 10, both the first (bottom of 18) and second side portion are substantially flat (10) (see Figure 2 and 3). 
Regarding claim 11, the first side portion (18) is configured such that it is provided with two fixed states: a first state in which the first side portion is convex in shape and bends away from the second plate (Figure 2); and a second fixed state in which the first side portion is concave in shape and folds over to cover both the connector portion and the second side portion (see Figure 5). 
Regarding claim 15, At least one of the first and second side portions are provided with a plurality of holes therein (22) (see Figure 2). 
Regarding claim 16, the connection has holes as modified above.
Regarding claim 22, Coloccia teaches synthetic rubber, however, the combination does not disclose silicone rubber. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the synthetic rubber be silicone rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloccia (US 2,452,225) in view of Morton (US 2,383,612) and Dunlavy (US 2,256,143) as applied to claims 1-3, 6, 7, 9-11, 15, 16, and 22 above, and further in view of Warrington et al. (US 2,515,751).
The combination of Coloccia, Morton, and Dunlavy disclose the claimed invention except for a slot with an opening at an edge of at least one side portion. Warrington et al. teach a slot (17) with an opening at an edge of at least one side portion (See Figure 3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have one side portion of Coloccia, Morton, and Dunlavy be made with a slot as taught by Warrington et al. to allow for hair to slide into the slot and the curler be closer to the user’s scalp.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloccia (US 2,452,225) in view of Morton (US 2,383,612) and Dunlavy (US 2,256,143)  as applied to claims 1-3, 6, 7, 9-11, 15, 16, and 22 above, and further in view of Weitzner (US 3,343,549).
The combination of Coloccia, Morton, and Dunlavy. disclose the claimed invention except for each of the first and second side portions have an outer circumference with a plurality of protrusions located on the outer circumference oriented towards the other side portion, wherein the protrusions are arranged such that the protrusions of the first side portion are located in between the protrusions of the second side portions when the first side portion is folded over to cover both the connector portion and the second side portion. Weitzner teaches a hair curler having first and second side portions (20, 22) with a connector (32) the first and second side portions have an outer circumference with a plurality of protrusions (58) located on the outer circumference oriented towards the other side portion, wherein the protrusions are arranged such that the protrusions of the first side portion are located in between the protrusions of the second side portions (see Figure 8). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first and second side portions of Coloccia, Morton, and Dunlavy be made protrusions as taught by Weitzner to allow the protrusions to keep the hair locked inside the curler during use.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloccia (US 2,452,225) in view of Morton (US 2,383,612) and Story (US 2013/0263881) as applied to claims 1-3, 6, 7, 9-11, 15, 16, and 22 above, and further in view of James (US 8,671,957).
The combination of Coloccia, Morton, and Dunlavy disclose the claimed invention except for the apparatus is formed of a material which changes color when heated to a first temperature and reverts to its original when cooled. James teaches a flexible hair curler made from silicone rubber that changes color when heated (col. 2, lines 62-67). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the device of Coloccia, Morton, and Dunlavy be made from a material that changes color when heated as taught by James to allow for a visual indicator of the apparatus when in use and when not in use.

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Coloccia does not include a hollow, resilient connector portion as claimed, Coloccia teaches the apparatus is made from synthetic rubber (col. 2, lines 35-45), synthetic rubber has the characteristic trait of resiliency which is apparent by the top portion (16) being folded over the connector portion. Since entire hair curler of Coloccia is made from synthetic rubber it is noted that there would be resiliency in the connector portion as claimed. Regarding the limitation of “hollow” Dulvany was used as a teaching of making a connector portion that is hollow to promote ventilation. Furthermore, Furthermore, it is noted applicant’s specification states, “the connector portion 4 is hollow but this is not essential”.
In response to applicant’s argument that Dunlavy does not disclose the connector portion resilient, the rejection sets forth that Coloccia teaches a hair curler made from a material of synthetic rubber.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/25/2022